Citation Nr: 1112375	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for loss of right kidney due to cancer, claimed as a result of herbicide exposure, and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

The Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO in December 2009.  A transcript of the hearing is of record.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

The reopened claim of entitlement to service connection for loss of right kidney due to cancer, claimed as a result of herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a decision dated in October 1999, the RO denied a claim for service connection for carcinoma, right kidney, as a result of herbicide exposure on the finding that the medical evidence did not demonstrate the claimed disorder was incurred in or aggravated by military service, and kidney cancer was not a presumed disability associated with Agent Orange.

2.  The evidence received since the October 1999 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for loss of right kidney due to cancer, claimed as a result of herbicide exposure.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision, which denied the Veteran's claim of entitlement to service connection for carcinoma, right kidney, as a result of herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the October 1999 RO decision denying service connection for carcinoma, right kidney, as a result of herbicide exposure; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for loss of right kidney due to cancer is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Historically, the Veteran initially filed a claim of entitlement to service connection for carcinoma, right kidney, as a result of exposure to herbicides in April 1999.  In an October 1999 rating decision, the RO denied the Veteran's claim for carcinoma, right kidney, as a result of exposure to herbicides based on a finding that there was no evidence showing that this disorder was incurred in or aggravated by military service.  The RO additionally noted that kidney cancer was not a presumed disability associated with Agent Orange.  While the Veteran filed a notice of disagreement in January 2000 and a statement of the case was issued in March 2000, he failed to file a substantive appeal and, as such, the October 1999 rating decision became final.  38 C.F.R. § 20.1103.

The Veteran most recently filed a claim of entitlement to service connection for loss of right kidney due to cancer in September 2007.  Although it appears that the RO reopened his claim, it was denied on the merits.  He appealed. 

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence added to the record since the October 1999 rating decision includes private treatment records, an April 2009 VA examination, and two statements from the Veteran's private treating physician.  The Board finds that the pertinent evidence, received subsequent to the October 1999 RO decision, includes a July 2008 statement from the Veteran's private treating physician.  The private treating physician noted that the Veteran had undergone a right radical nephrectomy in April 1999 for renal cell carcinoma.  He indicated that the Veteran had been exposed to Agent Orange and "likely as not this is the etiology of his tumor." Given that the July 2008 private physician has indicated that there is a relationship between the Veteran's diagnosis and service, a reasonable possibility of substantiating is claim for loss of right kidney due to cancer, claimed as a result of herbicide exposure, is raised.  

The Board finds that the evidence submitted since the October 1999 RO decision is new in that it was not associated with the claims folder prior to the October 1999 RO decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim of entitlement to service connection for loss of right kidney due to cancer, claimed as a result of herbicide exposure, will be reopened and remanded as discussed in the Remand portion of this decision.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for loss of right kidney due to cancer, claimed as a result of herbicide exposure, is granted.

REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Service treatment records do not reflect treatment or complaints associated with the Veteran's kidneys.  His April 1967 separation examination noted a normal clinical evaluation of his genitourinary system.  Service in Vietnam has been verified between January 1966 and April 1967 and, thus, the Veteran is presumed to have been exposed to herbicides coincident with such service.

Post-service treatment records first noted complaints of kidney stones in July 1995.  The Veteran was hospitalized with an admitting impression of right ureteral calculus.  The final diagnosis was right flank pain, rule out ureteral calculus.  In April 1999 the Veteran was hospitalized with an admitting diagnosis of right ureteral calculus.  His final diagnosis was right renal calculus and carcinoma of the right kidney.  A right radical nephrectomy was completed at that time.  

A May 2008 letter from the Veteran's private treating physician indicated that the Veteran had undergone a right radical nephrectomy in April 1999 for renal cell carcinoma. He indicated that the Veteran was a Vietnam Veteran who had been exposed to Agent Orange.  The private treating physician concluded that this was a potential etiology of his cancer.  The Board notes that this opinion is speculative in nature.  In this regard, the law provides that service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A July 2008 letter from the same private treating physician once again indicated that the Veteran had undergone a right radical nephrectomy in April 1999 for renal cell carcinoma.  The private treating physician opined that the Veteran had been exposed to Agent Orange and likely as not this was the etiology of his tumor.  No rationale was provided.  The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

The Board has reviewed an April 2009 VA medical opinion undertaken to address the Veteran's service connection claim.  However, the Board finds that the medical opinion does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, the VA opinion is contradictory in nature and ultimately inconclusive.  The VA examiner initially indicates that renal cell carcinoma is not one of the conditions which have been accepted as likely caused by Agent Orange on the basis of scientific evidence.  However, he then went on to indicate that the fact that the Veteran's tumor developed after a 20 year interval would not necessarily be a contradicting factor because a number of other conditions caused by Agent Orange exposure, such as cancer of the prostate, develop after this interval of time.  He further stated that it was not known whether the Veteran had any other toxic or carcinogenic exposure in the interim or whether he had a family history of renal cell carcinoma.  The VA examiner concluded that he could not say without speculation whether there was a likely connection between the Veteran's renal cell carcinoma and Agent Orange. 

The April 2009 VA opinion reflects that the VA examiner was missing key information necessary to fully formulate his opinion.  Specifically, the VA examiner noted that he was unsure if the Veteran had been exposed to other toxic or carcinogenic exposure other than Agent Orange.  Moreover, he indicated that the family history of the Veteran was unknown.  Information of this nature could have been obtained if a VA examination had been scheduled, rather than a medical opinion being obtained.  Moreover, it appears that there was information in the file addressing some of this information.  For example, the Board notes that a May 1999 statement in the file included information regarding the Veteran's post-service employment history and a statement that he had never worked around any chemical after leaving service.  Additionally, treatment records associated with a July 1995 hospitalization reflected a family history of heart disease and lung disease.  While April 1999 hospitalization records note a family history of cancer and heart disease, the type of cancer was not specified.  Based on this evidence, a new VA examination and opinion should be obtained. 

The Veteran should also be provided with an opportunity to identify any additional treatment relevant to his right kidney cancer.  In this regard, he indicated at his December 2009 hearing that he sought VA and private treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his right kidney cancer.  After securing any necessary authorization from him, obtain all identified treatment records, to include any records from VA facilities.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to evaluate the relationship between his loss of right kidney due to cancer and active duty service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that any current loss of right kidney due to cancer had its onset during the Veteran's active service or is otherwise causally related to his service, to include herbicide exposure.  The examiner should discuss the May and July 2008 private opinions, the April 2009 VA opinion, and Internet research submitted by the Veteran in December 2009 regarding kidney cancer and herbicide exposure.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his kidney cancer and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


